 

Exhibit 10.15

 

 

First Amendment to Credit Agreement

 

This First Amendment to Credit Agreement (“First Amendment”), dated as of the
26th day of December 2012, by and between BENJAMIN MARCUS HOMES, L.L.C., a
Pennsylvania limited liability company (“BMH”), INVESTOR’S MARK ACQUISITIONS,
LLC (“IMA”), a Delaware limited liability company (each a “Borrower Party” and
collectively, the “Borrower Parties”), and Mark L. Hoskins, an individual
residing in the Commonwealth of Pennsylvania (“Hoskins”),

 

AND

 

SHEPHERD’S FINANCE, LLC, a Delaware limited liability company (“Lender”).

 

WITNESSETH:

 

WHEREAS, the parties entered into that certain Credit Agreement dated December
30, 2011 (the “Credit Agreement”); and

 

WHEREAS, the parties wish to amend the Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1. Defined Terms.  Capitalized terms used herein and not defined herein shall
have the meanings set forth in the Credit Agreement.

 

2. Modifications.

 

A.     The definition of “Agreement” contained in Section 1.01 is hereby
replaced with the following:  “Agreement” shall mean this Credit Agreement, as
modified by the First Amendment and any future amendments, modifications, or
supplements from time to time.”

 

B.     The chart in Section 2.05(f) is hereby replaced with the following:

 

Closing Date – February 28, 2012 $5,800,000.00 March 1, 2012 – March 31, 2012
$5,700,000.00 April 1, 2012 – April 30, 2012 $5,600,000.00 May 1, 2012 – May 31,
2012 $5,500,000.00 June 1, 2012 – June 30, 2012 $5,400,000.00 July 1, 2012 –
July 31, 2012 $5,300,000.00 August 1, 2012 – August 31, 2012 $5,200,000.00
September 1, 2012 – September 30, 2012 $5,100,000.00 October 1, 2012 – October
31, 2012 $5,000,000.00 November 1, 2012 – June 30, 2013 $4,900,000.00 July 1,
2013 – November 30, 2013 $4,700,000.00 December 1, 2013 – thereafter
$4,500,000.00

 

C.     Effective as of the date of this First Amendment, there shall be no
management fee associated with the development of the Tuscany Land as
contemplated by Section 2.08(b) of the Credit Agreement.  All references to a
management fee and method of calculation of same are hereby deleted from Section
2.08(b) of the Credit Agreement.

 

 

 

D.     Section 2.08(b) is hereby further amended to acknowledge that the Lender
has approved the final development budget for the development of the Tuscany
Land, which approved budget is attached as EXHIBIT A to this First Amendment.

 

E.     EXHIBIT D is hereby amended as follows:

 

1.    “Release Prices” is hereby replaced with “Release Prices for lots on
Hamlets Land”.

 

2.   The following is hereby added to the end of EXHIBIT D:

 

“Release Prices for lots on Tuscany Land

 

The Release Price for each lot, as used in section 2.05(b), shall be the higher
of 1) the proceeds from the lot closing (gross selling price minus seller’s
portion of the following: real estate commissions, title costs, recording costs
and stamps), or 2) the following amounts for each lot number:

 

 

Lot 1 $      297,500.00 Lot 2 $      233,750.00 Lot 3 $      488,750.00 Lot 4
$      340,000.00 Lot 5 $      233,750.00 Lot 6 $      233,750.00 Lot 7
$      233,750.00 Lot 8 $      250,750.00 Lot 9 $      233,750.00 Lot 10
$      276,250.00 Lot 11 $      318,750.00 Lot 12 $      382,500.00 Lot 13
$      488,750.00 Lot 14 $      187,000.00 Lot 15 $      199,750.00 Lot 16
$      212,500.00 Lot 17 $      233,750.00 Lot 18 $      170,000.00

 

 

3. Miscellaneous.  This First Amendment to the Credit Agreement, and all other
terms and conditions of the Credit Agreement not specifically amended by this
First Amendment shall continue and remain in full force and effect.  No
variation, modification or amendment to this First Amendment shall be deemed
valid or effective unless and until it is signed by the parties hereto.  This
First Amendment may be executed in counterparts, each of which once so executed
shall be deemed to be original and all of which taken together shall constitute
one and the same agreement.

 

 

 

 

 

 

 

 

[This page left intentionally blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly and
properly executed as of the date first above written.

 

THE BORROWER PARTIES:

 

 

BENJAMIN MARCUS HOMES, L.L.C.

 

 

By: /s/  Mark L. Hoskins 

Name: Mark L. Hoskins

Title: Manager

 

 

INVESTOR’S MARK ACQUISITIONS, LLC

 

 

By: /s/  Mark L. Hoskins 

Name: Mark L. Hoskins

Title: Manager

 

 

MARK L. HOSKINS INDIVIDUALLY:

 

 

/s/  Mark L. Hoskins 

Mark L. Hoskins

 

 

LENDER:

 

 

SHEPHERD’S FINANCE, LLC

 

 

By: /s/  Dan Wallach 

Name: Dan Wallach

Title: Chief Executive Officer

 

 

 

 

 

 

The Guarantors join in the execution of this First Amendment to evidence their
agreement to the applicable provisions of this First Amendment.

 

 

 

GUARANTORS:

 

 

BENJAMIN MARCUS HOMES, L.L.C.

 

 

By: /s/  Mark L. Hoskins 

Name: Mark L. Hoskins

Title: Manager

 

 

INVESTOR’S MARK ACQUISITIONS, LLC

 

 

By: /s/  Mark L. Hoskins 

Name: Mark L. Hoskins

Title: Manager

 

 

 

/s/  Mark L. Hoskins 

Mark L. Hoskins

 

 

 

 

 

 

EXHIBIT A

 

 



   Tuscany Budget $270,000   paving (prior to final course) $130,000   paving
(final course $1,216,000   Sopko excavation $(110,000)  contribution from
neighbor $140,000   water $15,000   hydrants $38,500   landscaping $76,000  
bonding $89,000   contingency $41,000   permitting fees (paid) $37,500  
township engineering fees (outstanding) $1,943,000   Budget Total           
Source of Funds $1,291,000   Shepherd's Finance prior to lot sales in Tuscany,
assuming all lots are sold in Hamlets 1 and 2 $130,000   Shepherd's Finance
final paving (from lot sale proceeds in Tuscany) $121,000   Sopko Retainage, to
be paid after third lot sale in Tuscany $41,000   permitting fees (paid)
$26,000   Water Company Funds $27,000   Retainage on Amity first course (paid
after second lot sale) $201,000   Sopko final payment prior to retainage won't
happen until first and second lot sale $38,500   No landscaping bills paid until
2nd lot sells $67,500   From Mark on the initial paving bill $1,943,000   Total

